DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on July 12, 2022, claims 8-9 have been newly added and claims 1, 2, 4, 5 and 7 have been amended.  Therefore, claims 1-9 are currently pending for examination.

Specification
The amendment filed on July 12, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: while the figure 2 shows some components, the key accommodation part and the reinforcement part are attached to the same surface of the substrate part, the specification does not have the support for “the components, the key accommodation part and the reinforcement part are all abuttingly attached to a single surface of the substrate part” and “time saving advantage during assembly”. In other words, the specification does not provide the support that all the components are on a single surface i.e. none of components is mounted on the other surface of the substrate during the assembly process. Therefore, the mounting process during assembly may not necessarily only on one side and may not have the advantage for time saving necessarily.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recites “the components, the key accommodation part and the reinforcement part are all abuttingly attached to a single surface of the substrate part”. While the specification Fig. 2 shows some components, the key accommodation part and the reinforcement part are attached to the same surface of the substrate part, the specification does not have the support that all the components are on a single surface i.e. none of components is mounted on the other surface of the substrate during the assembly process. If examiner is mistaken, please provide support (e.g. paragraph, column/lines etc.).
Claims 2, 3, 7 and 9 are also rejected since they depend from the rejected claim 1 or 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the reinforcement part”. It is unclear it is referring to which of the two parts recited in claim 2.
Claim 9 recites “the reinforcement part”. It is unclear it is referring to which of the two parts recited in claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Park et al. (Park: US 20160250996 A1).
Regarding claim 1, Park teaches a smart key for a vehicle comprising: 
a substrate part on which components are mounted (Fig. 2 and para 104-105, PCB 110 has components on the upper surface); 
a key accommodation part formed on the substrate part and into which an auxiliary key part is selectively inserted (Fig. 3-4, 140 and para 128, the spare key settling part 140 has a cross section in the “□” shape to have a rectangular inner space in which a spare key is accommodated and para 182, [0182] Referring to FIGS. 11 and 12, a spare key 1600 includes a handle portion 1610 formed at one end thereof to allow a user to hold the spare key 1600. The handle portion 1610 is a portion which the user is able to hold with his or her hand and using which the user detaches the spare key 1600 from a slim smart card key 1100 for a vehicle or couples the spare key 1600 to the slim smart card key 1100. i.e. user selects the insertion or detachment of the key); 
a reinforcement part coupled to the substrate part and augmenting rigidity (Fig. 2, 140 and para 70, a spare key settling part, which is coupled to a spare key receiving part formed in the PCB in order to reinforce hardness, is arranged in the same direction as that of other components); and 
a case part covering the substrate part, the key accommodation part, and the reinforcement part (para 45, a body of which outer appearance is molded as a molding material is hardened by a insert injection molding process; a Printed Circuit Board (PCB) to which various electronic components are soldered before a molding process is performed by the insert injection molding process, and which is disposed inside the body when the body is molded by the insert injection molding process; and para 106-108),
wherein the components. the key accommodation part and the reinforcement part are all abuttingly attached to a single surface of the substrate part (Fig. 5e, elements 140, 131 and other components are attached to the top surface of the circuit board and para 70, a spare key settling part, which is coupled to a spare key receiving part formed in the PCB in order to reinforce hardness, is arranged in the same direction as that of other components).  

Regarding claim 2, Park teaches the smart key for a vehicle of claim 1, wherein the reinforcement part comprises two reinforcement parts which are respectively disposed on two edge portions of the substrate part, and each of the two reinforcement parts has a length extending in a longitudinal direction of the substrate part (Fig. 5f, element 140 is on left edge and element 131 is on right edge. Both extend along PCB length).  

Regarding claim 3, Park teaches the smart key for a vehicle of claim 2, wherein the length of the reinforcement part is 20% to 60% of a length of the substrate part (Fig. 5f, the length of element 140 is about 60% of the PCB 110 and the length of element 131 is about 30%).  

Regarding claim 4, Park teaches a smart key for a vehicle, comprising: 
a substrate part on which components are mounted (Fig. 2 and para 104-105, PCB 110 has components on the upper surface); 
a key accommodation part formed on the substrate part and into which an auxiliary key part is selectively inserted (Fig. 3-4, 140 and para 128, the spare key settling part 140 has a cross section in the “□” shape to have a rectangular inner space in which a spare key is accommodated and para 182, [0182] Referring to FIGS. 11 and 12, a spare key 1600 includes a handle portion 1610 formed at one end thereof to allow a user to hold the spare key 1600. The handle portion 1610 is a portion which the user is able to hold with his or her hand and using which the user detaches the spare key 1600 from a slim smart card key 1100 for a vehicle or couples the spare key 1600 to the slim smart card key 1100. i.e. user selects the insertion or detachment of the key); 
a reinforcement part coupled to the substrate part and augmenting rigidity (Fig. 2, 140 and para 70, a spare key settling part, which is coupled to a spare key receiving part formed in the PCB in order to reinforce hardness, is arranged in the same direction as that of other components); and 
a case part covering the substrate part, the key accommodation part, and the reinforcement part (para 45, a body of which outer appearance is molded as a molding material is hardened by a insert injection molding process; a Printed Circuit Board (PCB) to which various electronic components are soldered before a molding process is performed by the insert injection molding process, and which is disposed inside the body when the body is molded by the insert injection molding process; and para 106-108), 
wherein the reinforcement part comprises: a reinforcement plate part facing the substrate part; and a reinforcement coupling part extended from the reinforcement plate part toward the  substrate parts and wherein the reinforcement coupling part is coupled to the substrate part, and the reinforcement plate part is spaced apart from the substrate part (Fig. 2, element 140 facing PCB 110 and para 105 and Fig. 3, 143a-c, 144 and 145  and Fig. 4, 143a, 145 and para 137, a downwardly-bent location setting protrusion 144a or 144b to be inserted into the location setting groove 115 may be formed at an end of the upper portion settling part 145).  

Regarding claim 5, Park teaches the smart key for a vehicle of claim 4, wherein the reinforcement part further comprises a reinforcement extension part extended from the reinforcement plate part and coupled to the substrate part (Park: Fig. 3-4, elements 144-145 and para 127, the spare key settling part 150 includes: an upper plate 142 having upper portion settling parts 145 which protrude toward the top of the spare key receiving part 113 and bent downwardly on one side among directions orthogonal to a longitudinal direction of the spare key receiving part 113 and then extended in parallel ).  

Regarding claim 6, Park teaches the smart key for a vehicle of claim 4, wherein the reinforcement part further comprises a reinforcement adsorption part extended from the reinforcement plate part and by which vacuum adsorption is achieved (Park: Fig. 3, and para 127, upper plate 142 provides the surface to hold for the purposes such as vacuum adsorption).  

Regarding claim 8, Park teaches a smart key for a vehicle  (100) comprising: 
a circuit board on which components are mounted, the circuit board having a first surface (Fig. 2 and para 104-105, PCB 110 has components on the upper surface); 
a key accommodation part attached to the circuit board, and into which an auxiliary key part is selectively inserted (Fig. 3-4, 140 and para 128, the spare key settling part 140 has a cross section in the “□” shape to have a rectangular inner space in which a spare key is accommodated and para 182, [0182] Referring to FIGS. 11 and 12, a spare key 1600 includes a handle portion 1610 formed at one end thereof to allow a user to hold the spare key 1600. The handle portion 1610 is a portion which the user is able to hold with his or her hand and using which the user detaches the spare key 1600 from a slim smart card key 1100 for a vehicle or couples the spare key 1600 to the slim smart card key 1100. i.e. user selects the insertion or detachment of the key); 
two spaced apart reinforcement parts coupled to the circuit board for augmenting rigidity (Fig. 2, 140 and Fig. 5c-5h, 131); and 
a case part covering the circuit board, the key accommodation part, and the reinforcement parts (para 45, a body of which outer appearance is molded as a molding material is hardened by a insert injection molding process; a Printed Circuit Board (PCB) to which various electronic components are soldered before a molding process is performed by the insert injection molding process, and which is disposed inside the body when the body is molded by the insert injection molding process; and para 106-108), 
wherein each of the two reinforcement parts comprises: 
a reinforcement plate part facing the circuit board; and a reinforcement coupling part extended from the reinforcement plate part toward the circuit board, wherein the reinforcement coupling part is coupled to the circuit board, and the reinforcement plate part is spaced apart from the circuit board (Fig. 2, element 140 facing PCB 110 and para 105 and Fig. 3, 143a-c, 144 and 145  and Fig. 4, 143a, 145 and para 137, a downwardly-bent location setting protrusion 144a or 144b to be inserted into the location setting groove 115 may be formed at an end of the upper portion settling part 145 and 
Fig. 5c-5h, 131 is spaced from PCB 110 and bent downwardly towards PCB by elements 131a-131b), 
and wherein the components, the key accommodation part and the reinforcement parts are all abuttingly attached to the first surface of the circuit board (Fig. 5e, elements 140, 131 and other components are attached to the top surface of the circuit board and para 70, a spare key settling part, which is coupled to a spare key receiving part formed in the PCB in order to reinforce hardness, is arranged in the same direction as that of other components ).  

Regarding claim 9, Park teaches the smart key for a vehicle of claim 8, wherein the length of the reinforcement part is 20% to 60% of a length of the circuit board (Fig. 5f, the length of element 140 is about 60% of the PCB 110).  

Allowable Subject Matter
Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112 rejections set forth above.

Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but they are moot in view of new grounds of rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687